 Case 1:18-cv-01384-AJT-IDD Document 4 Filed 01/03/19 Page 1 of 1 PageID# 83



                               UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



  JOHN PATCHAN,                                       Case No.: 1:18-cv-01384-AJT-IDD


                  Plaintiff,
          vs.



  ENGILITY HOLDINGS,INC., JOHN
  BARTER,STEVEN A. DENNING,
  LYNN A. DUGLE,DAVID M. KERKO,
  PETER A. MARINO. KATHARINA
  MCFARLAND,DARRYLL J. PINES,
  ANTHONY PRINCIPI, CHARLES S.
  REAM,DAVID A. SAVNER,and
  WILLIAM G. TOBIN,

                  Defendants.



                                    NOTICE OF DISMISSAL

       Notice is hereby given pursuant to Rule 41(a)(1)(A)ofthe Federal Rules of Civil Procedure
that plaintiff John Patchan ("Plaintiff') voluntarily dismisses the captioned action (the
"Action"). Because this notice of dismissal is being filed with the Court before service by
Defendants of either an answer or a motion for summary judgment, Plaintiffs dismissal of the
Action is effective upon the filing of this notice.


  Dated; January 2,2019                                 LEVI & KORSINSKY LLP

                                                       /s/ Elizabeth K. Tripodi
                                                        Elizabeth K. Tripodi(VSB#: 73483)
                                                        1101 30th Street, N.W., Suite 115
                                                        Washington, D.C. 20007
                                                        Telephone:(202)524-4290
                                                        Facsimile:(202)333-2121
                                                        Email: etripodi@zlk.com

                                                       Attorneyfor Plaintiff^^

                                                             Anthony J.
                                                             United Statwl)istrict Judge
